Bkoyles, C. J.
1. In an action for rent by a landlord, a plea that the defendant rented an apartment in an apartment-house; that tenants in other apartments were so noisy and disorderly at night as to prevent the defendant and his family from resting or sleeping, that the defendant complained to the landlord, who promised to abate the noise, but did not do so, and that the defendant, because of the noise, was forced to leave the premises, was insufficient to establish constructive eviction. This is true although the lease contained a stipulation that no tenant should by his conduct disturb or annoy any other tenant, and although, under the terms of the lease, the landlord had the right to eject any tenant violating its terms. Cotenants, under the law, are strangers to each other, and where a tenant who has exclusive possession of an apartment annoys and disturbs another tenant, the disturbing tenant, and not the landlord, is liable. See, in this connection, Perry v. Wall, 68 Ga. 70; White v. Montgomery, 58 Ga. 204; Lumpkin v. Provident Loan Society Inc., 15 Ga. App. 816 (84 S. E. 216); Adair v. Allen, 18 Ga. App. 636 (3) (89 S. E. 1099); Parker v. Munn Sign 6 Advertising Co., 29 Ga. App. 420 (115 S. E. 926); Stewart v. Lawson, 199 Mich. 497 (165 N. W. 716, L. R. A. 1916D, 394); Paterson v. Bridges, 16 Ala. App. 54 (75 So. 260).
(a) The cases cited and relied on by counsel for the plaintiff in error are distinguished by their particular facts from the instant case.
2. Under the above rulings and the facts of this case, the trial court did not err in its rulings upon the admissibility of evidence or in the charge to the jury; the verdict in favor of the landlord was authorized, and the judge of the superior court did not err in overruling the certiorari. Judgment affirmed.

Luke and Bloodxoorth, JJ., concur.